DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claims 1 and 20 omit the word oxidase from the parallel construction of “…the C28 oxidase, the C16 oxidase and the C23 oxidase oxidize…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 16 and 17, the claims recites “wherein the oxidized triterpene is selected from quillaic acid, hederagenin, caulophylogenin, gypsogenin, gypsosenic acid and oxidized quillaic acid”, the independent claim recites “oxidized triterpene from β-amyrin, comprising incubating an engineered microbial cell expressing a β-amyrin synthase, a cytochrome P450 reductase, a cytochrome P450 C28 oxidase, a cytochrome P450 C16 oxidase and a cytochrome C23 oxidase under conditions wherein the C28 oxidase, the C16 oxidase and the C23 oxidize the C28, C16 and C23 carbons, respectively, of β-amyrin to carboxyl, hydroxyl, and formyl (aldehyde), respectively, to form the oxidized triterpene.  ”,  The transformation recited in the independent claim produces quillaic acid, or an oxidized triterpene having the same oxidation of quillaic acid at the C28, C16 and C23 positions, carboxyl, hydroxyl, and formyl (aldehyde), respectively.  The chemical compounds claimed hederagenin, caulophylogenin, gypsogenin, gypsosenic acid, do not contain these forms of oxidation in the claimed position, and are intermediates in the formation of quillaic acid (see Figure 2). These claims are thus broader than the independent claims.  Note: it is unclear what structure oxidized quillaic acid corresponds to as noted in the below rejection under 35 U.S.C. 112(b); however, if it does not have the claimed oxidation states at the C28, C16 and C23 positions it too does not further limit the claim.   
Regarding claim 18, the claim recites “wherein the C23 carbon is oxidized to an acid, or the C23 carbon is oxidized to an alcohol.” the independent claim however recites “…C23 oxidase under conditions wherein the C28 oxidase, the C16 oxidase and the C23 oxidize the C28, C16 and C23 carbons, respectively, of β-amyrin to carboxyl, hydroxyl, and formyl (aldehyde), respectively, to form the oxidized triterpene”, applicant claims the oxidase performs a different oxidation than that recited in the independent claim and thus the claims do not further limit the independent claim and are broader than the independent claim.  Further the claims as currently worded do not suggest that the transformations are intermediate steps catalyzed by the C23 Oxidase.  
Regarding claim 19, the claim recites “wherein the C23 carbon is oxidized to an acid, and the method further comprises reducing the acid back to an aldehyde, or the C23 carbon is oxidized to an alcohol, and the method further comprises oxidizing the alcohol back to an aldehyde”, the independent claim however recites “under conditions wherein the C28 oxidase, the C16 oxidase and the C23 oxidize the C28, C16 and C23 carbons, respectively, of β-amyrin to carboxyl, hydroxyl, and formyl (aldehyde), respectively, to form the oxidized triterpene”, applicant claims that the chemical transformation performed is different than the oxidation recited in the independent claim and thus the claims do not further limit the independent claim and are broader than the independent claim.  Further the claims as currently worded do not suggest that the transformations are intermediate steps catalyzed by the C23 Oxidase.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-15, Claim 13-15 recite the limitation "Ljcpr” and “ATrcpr".  There is insufficient antecedent basis for these limitation in the claim.  These terms have not been referred to in the independent claim, nor are these conventionally named enzymes known in the art, such as the cytochrome P450s listed.  It would provide clarity to refer to the full name of the enzyme and to give an abbreviation afterwards if desired.  
Regarding claims 16 and 17, Claims 16 and 17 recite “oxidized quillaic acid”, it is unclear what the structure of this compound is.  No structure is provided in the specification or figures, and a cursory search of the prior art does not provide a description or structure for this compound. It is therefore unclear what applicant is claiming by this limitation.  
Regarding claim 19, Claim 19 recites “the C23 carbon is oxidized to an alcohol, and the method further comprises oxidizing the alcohol back to an aldehyde”, it is unclear what applicant is claiming as in the independent claim the C23 carbon is claimed to be oxidized to an aldehyde.  It is thus unclear how the carbon can be further oxidized to a lower oxidation state and then subsequently oxidized back to an aldehyde. If applicant is claiming the C23 carbon is oxidized to an alcohol prior to oxidation to an aldehyde, amendment to make that clear along with removing “back to” would provide clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osbourn (WO2019122259, designating the US, international filing date 12/20/2018, priority data 12/21/2017), as evidenced by Sun (“Novel trends for producing plant triterpenoids in yeast”, Critical Reviews in Biotechnology, 2019, Vol. 39, No. 5, 618-632) and Tzin (“Integrated metabolomics identifies CYP72A67 and CYP72A68 oxidases in the biosynthesis of Medicago truncatula oleanate sapogenins”, Metablomics (2019), 15:85, 1-20, published May 29, 2019).
	Regarding claims 1 and 20 and the limitations “A method of making an oxidized triterpene from β-amyrin, comprising incubating an engineered microbial cell expressing a β-amyrin synthase, a cytochrome P450 reductase, a cytochrome P450 C28 oxidase, a cytochrome P450 C16 oxidase and a cytochrome C23 oxidase under conditions wherein the C28 oxidase, the C16 oxidase and the C23 oxidize the C28, C16 and C23 carbons, respectively, of β-amyrin to carboxyl, hydroxyl, and formyl (aldehyde), respectively, to form the oxidized triterpene.” And “An engineered microbial cell for making an oxidized triterpene, the cell expressing a (3- amyrin synthase, a cytochrome P450 reductase, a cytochrome P450 C28 oxidase, a cytochrome P450 C16 oxidase and a cytochrome C23 oxidase, wherein the C28 oxidase, the C16 oxidase and the C23 oxidize the C28, C16 and C23 carbons, respectively, of (3-amyrin to carboxyl, hydroxyl, and formyl (aldehyde), respectively, forming the oxidized triterpene. ” Osbourn teaches a method of biosynthesizing quillaic acid from β-amyrin, using host cells expressing heterologous nucleotides encoding enzymes including β-amyrin synthetase, enzymes capable of oxidizing the C-28 position to carboxyl group, the c16 position to alcohol and the C-23 position to an aldehyde (Abstract).  Osbourn describes the chemical transformations and metabolic engineering required (Page 1 Ln 30-Page 3 Ln 5). Osbourn teaches the host cells may be microbial (Page 3 Ln 5-10).  Osbourn teaches the host cell may be yeast (Page 8 Ln 25-47, Page 11 Ln 5-13, Page 13 Ln 34-36), and teaches the use of Saccharomyces cerevisiae for commercial production (Page 33 Ln 35-37). Osbourn further teaches that the action of these enzymes produces quillaic acid (Table Page 2). Osbourn further teaches the organism may comprise a P450 reductase (Page 7 Ln 18-26).
Regarding claims 2 and 3 and the limitations “wherein the microbial cell is a yeast cell, selected from Saccharomyces cerevisiae, Pichia pastoris, and Hansenula polymorpha.”, “The method of claim 1, wherein the microbial cell is a yeast cell, that is Saccharomyces cerevisiae”, Osbourn teaches that S. cerevisiae may be used as the host cell (Page 33 Ln 35-37).
Regarding claim 5 and the limitation “wherein the microbial cell is a bacterial cell selected from Escherichia coli, Bacillus subtilis, and Streptomyces spp” Osbourn teaches that the host cell may be E. coli (Page 15 Ln 42-46). 
Regarding claim 6 and the limitation “wherein the microbial cell is engineered to express a plant β-amyrin synthase to divert the isoprenoid biosynthetic pathway.” Osbourn teaches that expressing β-amyrin synthase is required to synthesize Quillaic acid from the universal isoprenoid biosynthetic pathway precursor 2,3-oxidosqualene (Page 1 Ln 30-40).  Osbourn teaches plant β-amyrin synthase derived from Quillaja Saponaria may be used for this purpose (Page 2 Ln 3-Page 3 Ln 5).  Osbourn further tetaches Oat β-amyrin synthase and Glycyrrhiza glabra as sources of β-amyrin synthase (Page 25 Ln 11-16, Page 26 Ln 15-30).
Regarding claim 7 and the limitation “wherein the cytochrome P450 reductase is selected from: Arabidopsis thaliana cytochrome P450 reductase (AtATRI) and Lotus japonicus cytochrome P450 reductase (LJCPR)”.  Osbourn teaches the use of Arabidopsis thaliana cytochrome P450 reductase (Page 7 Ln 17-25, Page 34 Ln 5-10).
Regarding claim 8 and the limitation “P450 C16 oxidase is selected from: CYP87D16 and CYP716Y1”, Osbourn teaches the C16 oxidase can be a CYP716 or CYP87 oxidase (Page 4 Ln 5-15), and that preferred sequences are disclosed in the Sequence annex.  Osbourn specifically teaches that CYP716Y1 and CYP87D16 are known C-16 oxidase (Table 8, Page 26 Ln 30-46, Table 2), and specifically discloses their sequences in the annex (Seq ID 9, 10, 11 and 12).
Regarding claim 9 and the limitation “wherein the cytochrome P450 C23 oxidase is selected from: CYP72A68 and CYP714E19” Osbourn teaches the C23 oxidase can be a CYP714, CYP72, or CYP947 oxidase (Page 4 Ln 5-15), and that preferred sequences are disclosed in the Sequence annex.  Osbourn discloses the sequence of CYP72A68 (Table 2, Table 8, SEQ ID 13 and 14, Figure 8).   As evidenced by Sun, CYP72A68v2 is the CYP72A68 c-23 oxidase from M. truncatula (Table 2). Osbourn further teaches that CYP714E19 is a known C-23 Oxidase as of the filing date (Page 31 Ln 20-25).
Regarding claim 10 and the limitation “wherein the cytochrome P450 C28 oxidase is selected from: CYP716A1, CYP716A12, CYP716A15, CYP716A17, CYP716A44, CYP716A46, CYP716A52v2, CYP716A75, CYP716A78, CYP716A79, CYP716A80, CYP716A81, CYP716A83, CYP716A86, CYP716A154, CYP716A110, CYP716A140, CYP716A 141, CYP716A179, CYP716A252 and CYP716A253” Osbourn teaches the C28 oxidase can be a CYP716 oxidase (Page 4 Ln 5-15), and that preferred sequences are disclosed in the Sequence annex.  Osbourn discloses the use of CYP716A12, CYP716A15, CYP716A17, CYPA52v2, CYP716A75, CYP716A78, CYP716A79, CYPA716A80, and CYP716A81 (Page 4 Ln 37-45, Tables 1, 2, and 8, SEQ ID 17-28). 
Regarding claim 11 and the limitation “wherein the reductase, C28 oxidase, C16 oxidase and C23 oxidase are of plants independently selected from Arabidopsis thaliana, Lotus japonicus, Centella asiatica, Medicago truncatula, Bupleurum falcatum and Maesa lanceolate”, Osbourn teaches the reductase may be from Arabidopsis thaliana (Page 7 Ln 17-25, Page 34 Ln 5-10). Osbourn further teaches preferred enzymes of C16 oxidase may be from Bupleurum falcatum and Maesa Lanceolata (Table 2, SEQ ID 9-12). Osbourn further teaches that the preferred C23 oxidases may be from Medicago truncatula (Table 2, SEQ ID 13-14). Osbourn further teaches that the preferred C28 oxidases may be selected from sequences from Medicago truncatul from Maesa lanceolate (Table 2, SEQ ID 17-18 and 22).  One of ordinary skill in the art would instantly envisage embodiments selecting each of these preferred enzymes from the claimed taxonomic species, as they are selected from a limited list of preferred enzymes for each selection.  
Regarding claim 12 and the limitation “wherein the C16 oxidase and C23 oxidase are: CYP72A68 (C23) and CYP716Y1 (C16).“ Osbourn teaches each of these enzymes as a preferred enzyme for the C16 and C23 oxidase (Table 2, Table 8, SEQ ID 13 and 14, Figure 8, Page 27 Ln 30-46, SEQ ID 9-13) as noted above.  One of ordinary skill in the art would thus instantly envisage embodiments of the invention using these enzymes.   
Regarding claims 13-15 and the limitations “wherein the reductase, C28 oxidase, C16 oxidase and C23 oxidase are selected from combinations: …Atrcpr + CYP72A68 +CYP716Y1 +CYP716A12 ”, Osbourn teaches Arabidopsis thalina cytochrome P450 reductase 2 (SEQ ID 35-36), CYP72A68 (Figure 8, Page 32 Ln 14-17, SEQ ID 13-14), CYP716Y1 (SEQ ID 9-10)  and SEQ ID CYP716A12 (SEQ ID 17-18) as preferred enzymes.  One of ordinary skill in the art would thus immediately envisage an embodiment using these enzymes.  
Regarding claims 16 and 17 and the limitation “wherein the oxidized triterpene is selected from quillaic acid, hederagenin, caulophylogenin, gypsogenin, gypsosenic acid and oxidized quillaic acid” Osbourn teaches quillaic acid as a desired product (Abstract, Page 2 Table).
Regarding claims 18 and 19 and the limitations “wherein the C23 carbon is oxidized to an acid, or the C23 carbon is oxidized to an alcohol” and “wherein the C23 carbon is oxidized to an acid, and the method further comprises reducing the acid back to an aldehyde, or the C23 carbon is oxidized to an alcohol, and the method further comprises oxidizing the alcohol back to an aldehyde”, For purposes of examination these claims have been interpreted as requiring oxidizing the c23 to an alcohol as an intermediate step followed by oxidizing the c23 to an alcohol then to an aldehyde. 
As evidenced by Tzin, the C23 oxidase form of CYP72A68 catalyzes the oxidation of C23 to an alcohol prior to further oxidation to the aldehyde (Figure 1, Figure 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-20 are further rejected under is/are rejected under 35 U.S.C. 103 as being unpatentable over Osbourn as applied to claims 1-3, 5-20 above
For a discussion of what Osbourn teaches see the above section. 
As noted above Osbourn teaches that CYP714E19 is a known C-23 Oxidase as of the filing date (Page 31 Ln 20-25).
One of ordinary skill in the art would have found it obvious that this enzyme could also be used in the method of Osbourn as the C-23 Oxidase as Osbourn teaches it has that known activity. One of ordinary skill in the art would further have a reasonable expectation of success in doing so as the enzyme has been determined to have the desired activity.  


Claim 4 is rejected and claims 1-3, 5-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Osbourn as applied to claims 1-3, 5-20 above, and further in view of Goossens (USPGPub 20150141633).
For a discussion of what Osbourn teaches, see the above section. 
Regarding claims 4 and 7 and the limitations “wherein the microbial cell is an oleaginous yeast cell selected from Yarrowia lipolytica, Rhodosporidium toruloides and Lipomyces starkey.  ”, and “wherein the cytochrome P450 reductase is selected from: Arabidopsis thaliana cytochrome P450 reductase (AtATRI) and Lotus japonicus cytochrome P450 reductase (LJCPR)”.  
Osbourn does not list various additional species of yeast which might be used as a host cell for bioengineering the metabolic pathway, nor does Osbourn teach additional forms of Arabiodpsis thaliana cytochrome P450 reductase that may be used in the recombinant microorganism; however, these differences would have been obvious to one or ordinary skill in the art as it is taught in the same field of endeavor as metabolic engineering of yeast to produce β-amyrin and further convert them into oxidized derivatives using cytochrome P450s by Goossens. 
In the same field of endeavor Goossens teaches methods of producing sapogenins creating engineered organisms that produce β-amyrin (Figure 1, [0010]-[0041]).  Goossens teaches the method may use host cells such as Yarrowia lipolytica, ([0074]). Goossens further teaches that a cytochrome P450 reductase is required and teaches that A. thaliana CytP450 reductase 1 may be used ([0143], [0152]).
One of ordinary skill in the art would find it obvious that the yeast host cells of Osbourn could use species taught by Goossens such as Yarrowia lipolytica as Goossens teaches that these cells may be used as host organisms for this purpose.  One of ordinary skill in the art would further have been motivated to do so to produce the compound in whatever species of yeast was readily available, or already had several of the required enzymes cloned into it.  One of ordinary skill in the art would further have had a reasonable expectation of success in doing so as Goossens teaches the use of this species for the bioengineered production of similar compounds created by the oxidation of β-amyrin.
One of ordinary skill in the art would further find it obvious that Arabiodpsis thaliana cytochrome P450 reductase type I could be used as the cytochrome P450 reductase in the engineered organism as Goossens teaches this form of the enzyme for use in engineered organisms for producing β-amyrin and oxidized derivatives via the action of cytochrome p450s.  One of ordinary skill in the art would be motivated to do so to use whatever genes/vectors were readily available or had already been transformed into host cells.  One of ordinary skill in the art would further have had a reasonable expectation of success in doing so as Goossens teaches doing so for use with several identical enzymes (Table 3) to those taught in Osbourn.
Further regarding claim 2 and the limitation “wherein the microbial cell is a yeast cell, selected from Saccharomyces cerevisiae, Pichia pastoris, and Hansenula polymorpha”, Goossens further teaches that P. pastoris and H. polymorpha may be used as a host organism ([0074]).  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657